Title: From George Washington to the United States Senate, 1 March 1793
From: Washington, George
To: United States Senate


United States [Philadelphia], 1 Mar. 1793. Nominates “Samuel Cooper Johonnet, of Massachusetts, to be Consul for the United States at the Port of Demarara . . . Michael Murphy of Malaga in the Kingdom of Spain to be Consul for the United States at the said Port of Malaga . . . [and] James Greenleaf of Massachusetts to be Consul for the United States at Amsterdam in the United Netherlands.”

Go: Washington

